DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao et al. (US 2019/0212703).
Regarding claim 17, Yao discloses in figures 1 and 3 data conversion architectures that teaches: a sampling capacitor (110); and a controlled oscillator (106); 10the circuit being configured to selectively charge the sampling capacitor with an input signal during a sampling phase and to discharge the sampling capacitor into the controlled oscillator so as to power the controlled oscillator in a read-out phase (see figures 1 and 3 and their descriptions).
Regarding claim 18, Yao discloses in figures 1 and 3 data conversion architectures that teaches: a sampling capacitor (110); and a controlled oscillator (106); a switch (108) for selectively connecting a terminal of the capacitor to a drive input of the controlled oscillator (see figures 1 and 3 and their descriptions).
Regarding claim 19, Yao discloses in figures 1 and 3 data conversion architectures that teaches: a sampling capacitor (110); and a controlled oscillator (106); and an analogue-to-digital converter (100); the circuit being configured to selectively charge the sampling capacitor with an 25input signal during a .

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2019/0214976).
Regarding claim 17, Wu discloses in figures 1 -3 data conversion architectures that teaches: a sampling capacitor (112); and a controlled oscillator (106); 10the circuit being configured to selectively charge the sampling capacitor with an input signal during a sampling phase and to discharge the sampling capacitor into the controlled oscillator so as to power the controlled oscillator in a read-out phase (see figures 1-3 and their descriptions).
Regarding claim 18, Wu discloses in figures 1 -3 data conversion architectures that teaches: a sampling capacitor (112); and a controlled oscillator (106); a switch (110) for selectively connecting a terminal of the capacitor to a drive input of the controlled oscillator (see figures 1 -3 and their descriptions).
Regarding claim 19, Wu discloses in figures 1-3 data conversion architectures that teaches: a sampling capacitor (112); and a controlled oscillator (106); and an analogue-to-digital converter (100); the circuit being configured to selectively charge the sampling capacitor with an 25input signal during a sampling phase and to discharge the sampling capacitor into the analogue-to-digital converter so as to power the analogue-to-digital converter in a read-out phase (see figures 1 -3 and their descriptions).

Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perrott et al. (US 2015/0145569).
Regarding claim 17, Perrott discloses in figure 2 data conversion architectures that teaches: a sampling capacitor (C2 and C3); and a controlled oscillator (211); 10the circuit being configured to selectively 
Regarding claim 18, Perrott discloses in figure 2 data conversion architectures that teaches: a sampling capacitor (C2 and C3); and a controlled oscillator (211); a switch (207) for selectively connecting a terminal of the capacitor to a drive input of the controlled oscillator (see figure 2 and its descriptions).
Regarding claim 19, Perrott discloses in figure 2 data conversion architectures that teaches: a sampling capacitor (C2 and C3); and a controlled oscillator (211); and an analogue-to-digital converter (200)); the circuit being configured to selectively charge the sampling capacitor with an 25input signal during a sampling phase and to discharge the sampling capacitor into the analogue-to-digital converter so as to power the analogue-to-digital converter in a read-out phase (see figure 2 and its descriptions).

Allowable Subject Matter
Claims 1-16 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “in the sampling phase the first capacitor is coupled to an input .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/LAM T MAI/Primary Examiner, Art Unit 2845